Citation Nr: 0936358	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a rash claimed as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to December 
1972 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Montgomery, Alabama in 
August 2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
rash claimed as secondary to exposure to Agent Orange in 
Vietnam.  The Veteran contends that his symptoms began during 
active service and have persisted ever since.  

The Veteran's service treatment records indicate that he was 
treated for a rash covering his whole body in June 1971.  He 
claims that a different rash, chloracne, formed just after he 
served in the Republic of Vietnam (he served there from March 
until November 1972).  

There is no indication of any other treatment for a rash or 
other skin condition after June 1971, until October 2006.  
The Veteran was diagnosed with chloracne in November 2006.  
The Veteran claims that he treated the rash himself over the 
years with over-the-counter ointments and other products.  He 
claims he did not seek medical treatment until the symptoms 
became unbearable.  The Veteran submitted several statements 
from friends and family members stating that the Veteran did 
not experience rash symptoms prior to active service.

The Board notes that the Veteran has not yet been afforded a 
VA compensation and pension (C&P) examination to establish 
whether his current skin disorder is related to service.  VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current 
disability, the record indicates that the disability may be 
associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran reports a continuity of 
symptoms and the Board finds that the Veteran is credible and 
competent to report the onset and character of his symptoms.  
Additionally, he was exposed to Agent Orange in service and 
treated for a rash while in the military prior to going to 
Vietnam.  As such, the Board finds that the Veteran is 
entitled to a C&P examination to assess his claim.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA dermatologic examination to 
determine the nature, extent, onset, and 
etiology of the Veteran's rashes.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies and all findings should 
be reported in detail.  The examiner 
should comment on the Veteran's report 
regarding the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not that any rash 
found is related to or had its onset 
during service, to include whether it is 
related to or a continuation of the rash 
diagnosed in June 1971, or whether its 
related to a rash the Veteran claims had 
its onset just after he left Vietnam 
(related to Agent Orange exposure).  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




